 

CORPORATE Services agreement

 

This Corporate Services Agreement (this “Agreement”) is entered into as of this
14th day of February 2013 by and between Pylon Management, Inc. (the
“Consultant”) and Staffing 360 Solutions, Inc., a Nevada corporation (the
“Company”).

 

RECITALS

 

A.           Consultant to provide comprehensive turnkey solutions for all back
office administrative services and to integrate acquired companies in the
staffing industry.

 

B.           Consultant to provide services to assist in identifying potential
acquisition targets and also integrating such acquired businesses.

 

C.           Company agrees to retain Consultant to provide the services set
forth below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
intending to be legally bound, the parties agree as follows:

 

1.          ENGAGEMENT. Company hereby engages and retains Consultant to perform
the Services (as that term is hereinafter defined) and Consultant hereby accepts
such appointment on the terms and subject to the conditions hereinafter set
forth and agrees to use its best efforts in providing such Services.

 

2.          SERVICES.

 

A.           Staffing Related Consulting Services. Consultant agrees to provide
services to Company, which shall include, but not be limited to, the following
services (hereafter collectively referred to as the “Services”):

 

(a)          Provide comprehensive back office administrative services to the
Company as set forth in Exhibit A for a period of 18 months following the date
of this Agreement.

 

(b)          Advise and assist Company in identifying one or more acquisition
targets (the “Prospect(s)”) that may have an interest in pursuing an M&A
Transaction as defined below, financed either with cash, promissory note or
securities of the Company.

 

(c)          Advise Company on technical, legal and accounting due diligence
aspects of acquiring related businesses and enable them to make well informed
acquisition decisions.

 

 

 

 

(d)          Identify, analyze, structure and/or negotiate sales and/or
acquisitions of other businesses, including without limitation, through merger,
stock purchase, and any other structure relating to such sales or acquisitions.

 

(e)          Assist the Company in its corporate strategies and operations.

 

(f)          Assist the Company in the implementation of its business plan and
capital market strategies.

 

For purposes of this Agreement, an “M&A Transaction” shall mean (i) any merger,
consolidation, reorganization or other business combination pursuant to which
the businesses of a third party are combined with that of the Company, or (ii)
the acquisition, directly or indirectly, by the Company of all or a substantial
portion of the assets or common equity of a third party by way of negotiated
purchase or otherwise.

 

B.           Best Efforts. Consultant shall devote such full-time and effort, as
both parties deem commercially reasonable and adequate under the circumstances,
to the affairs of Company, to render the services contemplated by this
Agreement. In particular, it shall cause Jeff Raymond to be the primary service
contact person on behalf of Consultant.

 

D.           Authority to Engage Other Service Providers. Consultant shall have
the authority to engage other third parties to assist it in providing services
to Company, and to pay compensation to such third parties, including but not
limited to portions of its compensation to be received under this Agreement but
only with Company’s prior written consent. Company shall not be responsible for
the fees or other charges of such third parties unless and to the extent that
Company otherwise agrees with Consultant or such third party in advance in
writing.

 

3.          EXPENSES.

 

A.           General Expenses. It is expressly agreed and understood that each
party shall be responsible for its own normal and reasonable out-of-pocket
expenses which shall include, but shall not be limited to, accounting, long
distance communication, and the printing and mailing of materials between the
parties hereto; provided, however, that this shall not include expenses incurred
by Consultant in connection with the reproduction, printing or special delivery
of Business Plans, Corporate Profiles, or other similar documents required by
third parties.

 

B.           Travel Expenses. Any travel expenses incurred by Consultant in the
rendering of its Services hereunder shall be reimbursed by Company on a monthly
basis. This shall only apply to travel that is requested by and approved in
advance by Company.

 

4.          COMPENSATION. In consideration for the Services rendered pursuant to
this Agreement, Company agrees that Consultant shall be entitled to the
following compensation:

 

 

 

 

A.           Monthly Retainer. The parties agree that Consultant has accrued
fees from the Company that, as of December 2, 2012, was $30,000. The parties
agree that $15,000 of this balance shall be paid upon execution of this
agreement and the remaining $15,000 plus any additional accrued amounts shall be
paid upon the closing of the first M&A Transaction and concurrent financing.
After such time, the Company will pay Consultant the Monthly Retainer earned at
the end of each fiscal month thereafter within 15 days of the following month.

 

B.           Equity Compensation. Consultant shall receive equity compensation
in the amount of two percent (2%) of the Company’s then outstanding common
shares (“Common Shares), upon the closing of the Company’s first M&A
Transaction; and equity compensation in the amount of one percent (1%) of the
Company’s Common Shares upon the Closing of the Company’s second and third M&A
Transactions. All Common Shares issued under this Agreement shall have
“piggyback” registration rights at the Company’s election and shall be included
in any registration statement filed by the Company with the Securities and
Exchange Commission unless the Company’s investment banker objects to the
inclusion of such shares on the grounds that it may adversely affect the ability
to complete any capital formation after the Common Shares are issued; provided
that such shares shall not be included if they may be sold under Rule 144 under
the Securities Act of 1933, as amended. All Common Shares shall be issued with a
customary restrictive legend which the Company agrees it will remove upon
receipt of a valid legal opinion reasonably acceptable to the Company that these
Common Shares may be sold in compliance with applicable federal and state
securities laws.

 

C.           M&A Compensation. For any M&A Transaction, for which the Consultant
introduces a prospect that enters into an M&A Transaction with the Company, the
Company agrees to pay Consultant 5% of the first $1 million in Transaction
Value, 4% of the second $1 million in Transaction Value, 3% of the third $1
million in Transaction Value plus 1% of the balance of the Transaction Value.

 

The “Transaction Value” shall mean (i) for any transaction that in which the
Company and/or its controlled subsidiaries will acquire more than a majority of
the ownership of such prospect or substantially all of the assets of such
Prospect, the aggregate purchase price actually paid to a prospect or its owners
introduced by the Consultant, by the Company for such equity or assets as full
compensation for Consultant’s services under this agreement or (ii) for any
prospect in which the Company will acquire less than a majority of the ownership
or less than substantially all of the assets of such prospect or not for any
reason directly control the Board of Directors or similar governing body of
prospect or its successor (or the acquisition entity used to consummate a
Transaction that involves a sale/purchase of assets), the amount paid to such
prospect or its owners by the Company and/or its controlled subsidiaries. All
fees shall be paid in like kind to the consideration paid to the sellers as part
of the transaction. Therefore in the event that the consideration shall be paid
either in full or partially in the Company common stock then the Consultant
shall receive the fees set forth above in common stock issued at the same
valuation as the common stock issued in the transaction.

 

Any fees paid to Consultant as M&A compensation will be reduced by the amount
paid to the Consultant in the monthly retainer. All cash fees are to be paid in
US funds by bank draft or wire transfer at the closing and funding of a
Transaction; provided, however, that in the event the Transaction includes any
contingent consideration, earn out, royalty, or deferred purchase price, then
the Company shall pay to Consultant such portion of the fee when and if such
contingent consideration is paid to Prospect or its owners.

 

 

 

 

D.           Administrative Services. The Company shall pay Consultant for
administrative services rendered under Section 2(A)(g), a fee (“Administrative
Fee”) equal to 2% of the “Net Sales” of the Company; provided that such fee
shall be reduced to 1.5% of the “Net Sales” of the Company once the Company
achieves Net Sales of at least $1,000,000 per month. “Net Sales” shall mean, for
any period, the aggregate gross amounts invoiced for services of the Company
less any good faith estimates of deductions to the extent specifically relating
to sales and normal and customary for services of the nature provided by the
Company, including without limitation, customary discounts, commissions and
credits; taxes applied to services rendered; and allowance for bad debt. The
Administrative Fee shall be payable with respect to the Net Sales within the
Company’s fiscal quarter within 30 days following the end of such fiscal
quarter.

 

5.          INDEPENDENT CONTRACTOR. Consultant shall be, and in all respects
shall be deemed to be, an independent contractor in the performance of its
duties hereunder, any law of any jurisdiction to the contrary notwithstanding.
Consultant shall be solely responsible for making all payments to and on behalf
of its employees and subcontractors, including those required by law, and
Company shall in no event be liable for any debts or other liabilities of
Consultant. Consultant shall not, by reason of this Agreement or the performance
of the Services, be or be deemed to be, an employee, agent, partner, co-venturer
or controlling person of Company, and Consultant shall have no power to enter
into any agreement on behalf of, or otherwise bind Company. Subject to the
following sentence, Consultant shall be free to pursue, conduct and carry on for
its own account (or for the account of others) such activities, employments,
ventures, businesses, and other pursuits as Consultant in its sole, absolute and
unfettered discretion, may elect. Notwithstanding the above, no activity,
employment, venture, business or other pursuit of Consultant during the term of
this Agreement shall conflict with Consultant’s obligations under this Agreement
or be adverse to Company’s interests during the term of this Agreement.

 

6.          REPRESENTATIONS, WARRANTIES AND COVENANTS.

 

A.           Corporate Authority. Both Company and Consultant have full legal
authority to enter into this Agreement and to perform their respective
obligations as provided for in this Agreement. The individuals whose signatures
appear below are authorized to sign this Agreement on behalf of their respective
corporations.

 

B.           Consultant Ability. Consultant represents and warrants to Company
that (a) it has the experience and ability as may be necessary to perform all
the required Services with a high standard of quality, (b) all Services will be
performed in a professional manner, and (c) all individuals it provides to
perform the Services will be appropriately qualified and subject to appropriate
agreements concerning the protection of trade secrets and confidential
information of Company which such persons may have access to over the term of
this Agreement.

 

 

 

 

7.          TERM AND TERMINATION.

 

A.           From the date this Agreement is fully executed, the “Term” of this
Agreement shall be eighteen (18) months; provided however that this Agreement
may be terminated by either party, with or without cause, upon delivery of a 90
day written notice by one party to the other; provided, however, the termination
or expiration of this Agreement shall not in any way limit, modify, or otherwise
affect the rights of Consultant to: (i) receive retainers due and reimbursement
of expenses incurred by Consultant up to the date of termination, and (ii) be
protected by the indemnification rights, waivers and other provisions of this
Agreement.

 

B.           In the event of early termination for any reason other than a
breach of this Agreement by Consultant, Company shall pay any compensation
earned under the terms of this Agreement which has not yet been paid by Company
to Consultant, including payment for all merger and acquisition activity as
forth in Section 4 (c), and reimburse Consultant for all reasonable and approved
expenses incurred by Consultant until the date of termination.

 

8.          CONFIDENTIAL DATA.

 

A.           Consultant shall not divulge to others, any trade secret or
confidential information, knowledge, or data concerning or pertaining to the
business and affairs of Company, obtained by Consultant as a result of its
engagement hereunder, except to the extent necessary for Consultant to perform
its services or as otherwise authorized in writing by Company. Consultant
represents and warrants that it has established appropriate internal procedures
for protecting the trade secrets and confidential information of Company,
including, without limitation, restrictions on disclosure of such information to
employees and other persons who may be engaged in rendering services to any
person, firm or entity which may be a competitor of Company.

 

B.           Company shall not divulge to others, any trade secret or
confidential information, knowledge, or data concerning or pertaining to the
business and affairs of Consultant, obtained as a result of its engagement
hereunder, unless authorized, in writing by Consultant.

 

9.          OTHER MATERIAL TERMS AND CONDITIONS.

 

A.           Indemnity.

 

(a)          Indemnification by Company. Company agrees to indemnify and hold
harmless Consultant, its affiliates and their respective officers, directors,
managers, partners, shareholders and agents, from any claims, lawsuits or
litigation arising from disputes between Company and any third parties other
than those arising from the gross negligence or willful misconduct of
Consultant.

 

 

 

 

(b)          Indemnification by Consultant. Consultant agrees to indemnify and
hold harmless Company from any claims, lawsuits or litigation arising from
disputes between Consultant and any third parties other than those arising from
the gross negligence or willful misconduct of Company.

 

B.           Governing Law; Waiver of Jury Trial. This agreement shall be
governed by and construed in accordance with the laws of the state of New York.
The parties hereby consent and submit, to the personal jurisdiction of any state
or federal court located in the city and state of New York, New York in
connection with any legal action relating to this agreement and waives any right
it might have in connection with such action to assert the doctrine of forum non
conveniens or to object to venue. Notwithstanding the foregoing, nothing
contained in this engagement agreement shall be construed to restrict in any way
the right of any party hereto to seek injunctive or similar equitable relief in
any court of competent jurisdiction with respect to any threatened breach of the
provisions of this agreement or any of the respective parties’ obligations
hereunder.          EACH PARTY HEREBY WAIVES THE RIGHT TO TRIAL BY JURY OF ANY
MATTERS ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

C.           Attorneys Fees. In the event any of the parties hereto are required
to commence any action or proceeding in order to enforce the obligations of the
other parties hereto, then the prevailing party shall be entitled to reasonable
attorney fees and costs incurred in any such action.

 

D.           Provisions. Neither termination nor completion of the assignment
shall affect the provisions of this Agreement, which shall remain operative and
in full force and effect.

 

E.           Additional Instruments. Each of the parties shall from time to
time, at the request of others, execute, acknowledge and deliver to the other
party any and all further instruments that may be reasonably required to give
full effect and force to the provisions of this Agreement.

 

F.           Entire Agreement. Each of the parties hereby covenants that this
Agreement, together with the exhibits attached hereto as earlier referenced, is
intended to and does contain and embody herein all of the understandings and
agreements, both written or oral, of the parties hereby with respect to the
subject matter of this Agreement, and that there exists no oral agreement or
understanding or expressed or implied liability, whereby the absolute, final and
unconditional character and nature of this Agreement shall be in any way
invalidated, empowered or affected. There are no representations, warranties or
covenants other than those set forth herein.

 

G.           Assignment. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and assigns;
provided, however, that Consultant may not assign any or all of Consultant’s
rights or duties hereunder without the prior written consent of the Company.

 

 

 

 

H.           Originals. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed an original and
constitute one and the same agreement. Facsimile copies with signatures shall be
given the same legal effect as an original.

 

I.           Notices. Each party shall at all times keep the other informed of
its principal place of business if different from that stated herein, and shall
promptly notify the other of any change, giving the address of the new place of
business or residence. Notices provided under this Agreement shall be provided
in writing and delivered by hand, by facsimile transmission or by overnight
courier. Notices shall be deemed received upon personal receipt if personally
delivered, upon completion of facsimile transmission with electronic evidence of
receipt, or upon delivery with evidence of delivery. Notices shall be delivered
to the information set forth below the signatures of each party hereto, or to
such other address, as a party shall have provided in writing to the other
party.

 

J.           Modification and Waiver. A modification or waiver of any of the
provisions of this Agreement shall be effective only if made in writing and
executed with the same formality as this Agreement. The failure of any party to
insist upon strict performance of any of the provisions of this Agreement shall
not be construed as a waiver of any subsequent default of the same or similar
nature or of any other nature.

 

WHEREOF, the parties hereto have executed this Corporate Services Agreement as
of the date first written above.

 

Pylon Management, Inc.   Staffing 360 Solutions, Inc.       /s/ Jeff Raymond  
/s/ Allan Hartley By: Jeff Raymond   By: Allan Hartley Its: Chief Executive
Officer   Its: Chief Executive Officer

 

 

 

 

EXHIBIT A

 

ADMINISTRATIVE SERVICES

 

Exhibit A

SCOPE OF SERVICES

 

PAYROLL ADMINSTRATION

·Payroll Processing

·Billing Processing

·Employee- Set-up

·Check Printing

·Direct Deposit

·Invoices – Mail/Electronic

·Payroll Check Reconciliation

·Local, State and Federal Payroll Reports

·Year-end W-2 Forms and 1099’s.

·Quarterly 940 tax reports

·Reimbursement and Deductions

·Wage Garnishments

·Paid Time-off Tracking

·Purchase Order Tracking

·Record Maintenance

·Bonus, Commissions and Variable Pay Plan Processing

 

TAX ADMINISTRATION

·Tax Depository

·Federal Payroll Deposits and Summary

·State Withholding Deposits and Reports

·Social Security (FICA) Tax Filings and Reports

·State Unemployed (SUTA) Tax Filings and Payment and Claims Filing

·State Disability Insurance (SDI) Filing and Reports

·Local, City Taxes – Compliance/Filings

 

WORKERS COMPENSATION

·Negotiate and manage workers compensation policies

·Manage year-end audits from Workers Compensation companies

·Manage risk for company including injury reports, physician referrals and
medical care management

·Respond to injured workers and client injuries

·Accident investigation and reporting

·Post accident drug testing

·Back to work policy

·Inspections, reports and data tracking

·Develop and implement safety programs as needed

 

 

 

 

HUMAN RESOURCES

·Monitor hiring process

·Maintaining employment files and records

·Handling employment matters with employees

·Providing employment verifications

·Exit interviews and administering separation process

·Retaining records during the post employment period

·Manage unemployment insurance claims

 

EMPLOYEE BENEFITS

Analyze, select and maintain employee’s benefits for company

·Major medical insurance

·Dental/Vision Insurance

·Supplemental Insurance

·Cafeteria 125 Plans

·401 (K) Retirement Plans

·Direct Deposit

 

ACCOUNTING

·Set up chart of accounts for each company

·Produce P&L and balance sheet for company

·Produce financial P&L by division

·Manage commission programs

·Bank reconciliation

·Manage cash flow

·Liaison with lender

·Transmit weekly sales to lender

·Manage bank relationship

·Month end claims

·P&L analyses

·Set up companies to do business in multi-states

 

ACCOUNTS RECEIVABLE

·A/R collections

·Collection Notices

·Demand Notices

·Customer A/R Inquiries

·Lender Reconciliation on over 90 invoices

·Posting of payments

 

ACCOUNTS PAYABLE

·A/P aging

·Schedule Payments and Pay

·Verify Invoices

·Handle Lender issues

 

 

 